857 F.2d 1468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton Ray DENTON, Plaintiff-Appellant,v.John G. PATSEAVOURAS;  C.M. Creecy, Jr., Defendants-Appellees.
No. 88-6643.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1988.Decided:  Aug. 31, 1988.

Milton Ray Denton, appellant pro se.
Lacy H. Thornburg (Office of the Attorney General of North Carolina), for appellees.
Before WIDENER and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Milton Ray Denton appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Denton v. Patseavouras, C/A No. 87-667-CRT (E.D.N.C. April 27, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.